DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities: Claims 1-11 end with a semicolon(;). All claims must be in one sentence form only. Each claim must end with period(.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The structure making up the claimed marker is not clear. 
Claim 1, line 2, the phrase “all legs being similar” is indefinite because it unclear how the legs are similar. Are the legs similar with respect to the size, shape, color, material, etc. The claims does not recite how the legs are similar.
It is unclear if the “plurality of legs” recited on lines 3, 4, 6 and 9 are the same as the plurality of legs recited on line 2.
Claim 1, lines 6-8 recites “each plurality of segments being coupled with the adjacent segment of the plurality of segments using a connector and, without being limited to, an elastic cord”. It is unclear if the elastic cord is part of the claimed marker.
Regarding claim 1, it is unclear if the legs of the claimed marker comprising one segment or a plurality of segments. Line 3, recites “each of the plurality of legs having one or plurality of segments”. However, lines 4-5 recites “each of the plurality of legs having plurality of segments are being independently foldable from a folded position to an extended position”. This phrase appears to further limit the legs as having a plurality of segments.
Similarly, lines 6-7 recites “each plurality of segments being coupled with the adjacent segment of the plurality of segments using a connector and, without being limited to, an elastic cord”. This phrase appears to further limit the legs as having a plurality of segments.
	Regarding claim 1, line 7, the phrase “the adjacent segments” lacks antecedent basis.
	Regarding claim 2, it is unclear if the legs recited on line 2 is the same as the plurality of legs recited in claim 1.
	Regarding claim 4, the phrase "head being of any shape" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any shape"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "or others" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or others"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 6, it is unclear if the “plurality of legs” recited on line 1 is the same as the plurality of legs recited in claim 1.
Regarding claim 6, the phrase “the latter” lacks antecedent basis.
Regarding claim 6, it is unclear if the phrase “one or plurality of segments” is the same as the one or plurality of segments recited in claim 1.
Regarding claim 9, the phrase " being made of a material comprising PVC, plastic, aluminum, wood or any other rigid and light material;" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " or any other rigid and light material"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase " being made of a material comprising PVC, plastic, aluminum, wood or any other rigid and light material;" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " or any other rigid and light material"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase " or any covering material " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " or any covering material ), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase “each of the plurality of legs being covered, or not, with material comprising adhesive tape, paint, dye, plastic coat or any covering material, giving the desired color” is indefinite. It is unclear if the legs are covered with material.
Regarding claim 11, the phrase “each of the plurality of legs being fitted, or not, with items comprising self-reflective tape accentuating its visibility” is indefinite. IT is unclear if the self-reflecting tape is part of the claimed marker.
Regarding claim 12, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase “ further comprising, or not, accessories, embedded or not, such as a hook-and-loop fasteners, a sign/panel/poster, a lamp/light/led, a rod, a security tape or the like” is indefinite. It is unclear if the accessories are part of the claimed marker. Similarly, it is unclear if the marker is embedded. It is un clear if the “ hook-and-loop fasteners, a sign/panel/poster, a lamp/light/led, a rod, a security tape or the like” are part of the claimed marker.
Regarding claim 12, the phase “the desired color” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clyburn, US Patent 4326687 in view of Cry, US Patent 9228695.
Regarding claim 1, Clyburn teaches a tripod 10 comprising: a flexible head 14 (column 2, lines 66-68) coupled to a plurality of legs 11-13, all legs being similar. Each of the plurality of legs having upper segments 11a, 12a, 13a and lower segment 11b, 12b, 13b. Each upper segments 11a, 12a, 13a being coupled with the adjacent lower segment 11b, 12b, 13b of the plurality of segments using a connector 18 and 19 without being limited to, an elastic cord. Clyburn also teaches a plurality of feet (not label, see figure 1) coupled to a distal end of the plurality of legs 11-13.

    PNG
    media_image1.png
    473
    319
    media_image1.png
    Greyscale

	Clyburn teaches the legs being telescoping not being independently foldable from a folded position to an extended position.
	Cry teaches a tripod comprising: a head 150 (tripod platform, column 8, lines 56-61) coupled to a plurality of legs 120, 130, 140, all legs being similar. Each of the plurality of legs having a plurality of segments 120a-d, 130a-d, 14a-d. Each segment being coupled with the adjacent segment of the plurality of segments using a connector 18 and 19 without being limited to, an elastic cord. (see figure 11-13 and 18-19, column 8, lines 5-22). Cry also teaches a plurality of feet 120AC, 130AC, 140AC (see figure 9, lines 8, lines 30-55) coupled to a distal end of the plurality of legs 120, 130, 140.
 
    PNG
    media_image2.png
    446
    467
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the telescoping legs taught by Clyburn with the folding legs taught by Cry as alternate support legs. Since a modification would have involved a simple substitution on one know leg for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550, U.S. 398, 82 USPQ 2D 1385 (2007).
Regarding claim 2, Clyburn teaches the flexible head 14 enabling legs 11-13 to be brought together for a close compact position (figure 5) and legs to be opened for a multi-angles extended position (figure 1). (See column 3, lines 48-52)
Regarding claim 3, Clyburn teaches a head 14 being made of one-piece configuration. (See column 2, lines 66-68).
Regarding claim 4, Clyburn teaches the head 14 includes a plate 30 which is of generally triangular configuration/shape when viewed in top view.
Regarding claim 5, Clyburn teaches head being made of material comprising plastic(flexible polymer such as polypropylene) enabling a multi- angle extended position and a compact closed position. (See column 2, lines 66-68).
Regarding claim 6, Cry teaches a plurality of legs 120a-d, 130a-d, 14a-d being connected using items comprising a connector (reduced diameter section 120BBR and hollow opening 120AAA) and comprising, without being limited to, an elastic/bungee cord 150A. (figures 10-13).

    PNG
    media_image3.png
    390
    314
    media_image3.png
    Greyscale

Regarding claim 7, Clyburn teaches each of the plurality of legs being rigid, hollow or full. Since the legs are telescoping, at least the upper segments are hollow.

Regarding claim 8, Cry teaches each of the plurality of feet 120AC, 130AC and 140AC being of a comprising non-slip rubber. (column 6, lines 23-25 and column 4, lines 6-22).
Regarding claim 9, Clyburn teaches the plurality of legs 11-13 being of variable length, being round or triangular or prismatic shape (see cross-section figure 2-5).
Cry teaches the legs being made of a material comprising plastic, aluminum, or any other rigid and light material. (See column 10, lines 66 to column 11, line 3).
Regarding claim 12, Clyburn teaches support fingers 16 to provide a support for poster boards or a blackboard or a large tablet of paper (none of which is shown) or the like to be displayed on the easel 10.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clyburn, US Patent 4326687 in view of Cry, US Patent 9228695 as applied to claim 1 above, and in further view of Hu, CN 206287920.
Regarding claim 10, Hu teaches a three -dimensional folding warning tripod comprising a head 2 (platform) coupled to a plurality of legs 6, all legs being similar. Each of the plurality of legs having a reflective film 5 pasted thereon. Hu also teaches a plurality of feet 7 coupled to a distal end of the plurality of legs 6. The reflective film giving a desire color.


    PNG
    media_image4.png
    393
    282
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the legs of the tripod taught by Clyburn with reflective tape as taught by Hu to provide a means to bring attention to the tripod or make the tripod more visible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631